Citation Nr: 1341972	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  10-12 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right ankle disability.

6.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant (the Veteran) is represented by: Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from July 1978 to July 1981.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the RO in Denver, Colorado.

In August 2013, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

During the Veteran's hearing, he offered testimony regarding an incident during service when he became aware that service treatment records of another individual with the same or similar name had become intermixed with his own.  According to the Veteran's testimony and written accounts, while being treated for an eye injury, he noticed that his records contained the wrong Social Security number.  He informed the treatment provider, and she discovered that records from another Veteran with the same name had been placed in the Veteran's folder.  

The Board finds that the Veteran's account is plausible.  It is unclear whether the service treatment records are complete.  Notably, there is no service separation examination on file and there are no records of treatment during the first year of service.  

As the complete service treatment records are presumed pertinent to each of the claims, the Board finds that an additional attempt should be made to obtain the Veteran's records, to include, if possible, cross-referencing files of other veterans with the same name as the Veteran who served at the same time.  

The Board also notes that a microfiche card contains a copy of the service entrance examination.  Notably, this examination report shows that the Veteran had pes planus at entry into service.  A paper copy of this report is not contained in the claims file and efforts to produce a legible paper copy at the Board have been unsuccessful.  On remand, the RO should attempt to obtain a legible paper copy of this report.

Accordingly, the case is REMANDED for the following action:

1.  Ask the National Personnel Records Center if it is possible to conduct a search and determine whether there are any other veterans with the same name as this Veteran who served in the U.S. Army at any point between July 1978 and July 1981.  If so, request that a search be attempted to locate any service treatment records belonging to this Veteran among those other files.  Associate any records obtained with the claims file.  

Prove a memorandum in the claims file recording all efforts made to obtain additional service treatment records for the Veteran.  

2.  Attempt to obtain a paper copy of the service entrance examination, which is contained on the microfiche card in the top service treatment record folder.  

3.  Readjudicate the remanded claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

